Title: To Alexander Hamilton from Jacob Kingsbury, 1 April 1800
From: Kingsbury, Jacob
To: Hamilton, Alexander


          
            Sir,
            Norwich, Connecticut, 1st April, 1800—
          
          I have received your Letter of the 26th of last February, and in consequence of your orders, now report myself to you for further directions, not without hopes of obtaining leave of Absence untill June, or the last of May, at that time it will be good traveling, I should not have presumed to ask any further indulgence, was it not for my family, which I intend moveing on to the Army with me, and as we are now at peace, and our army laying in Quarters, I should esteem it as a particular favor, if I could be indulged with the command of Fort Washington, or Presque Isle, I would prefer the former, I should not have Solicited the command of either of those posts, were they not Garrisoned by the Troops of the Regiment to which I belong, sir it is with the Utmost diffidence, that I presume to ask any further indulgence, which I positively should not have done, had I not have been a number of Years without a pass from the army, and shall expect when I return again to service, to do my duty incessantly, without even an Idea of obtaining leave of Absence for many years to come—
          I have the honor to remain Sir, With the greatest Respect, and due Submission, your most Obdt. Servt.
          
            Jacob Kingsbury Major
            2nd US Regt Infantry—
          
          General Hamilton—
        